Case 5:17-cv-00190-RWS Document 192-2 Filed 04/10/19 Page 1 of 2 PageID #: 5390




                       Exhibit A
Case 5:17-cv-00190-RWS
          Case 1:18-mc-00525-RP
                         DocumentDocument
                                  192-2 Filed
                                           2 04/10/19
                                              Filed 07/02/18
                                                         Page Page
                                                              2 of 21PageID
                                                                      of 1 #: 5391



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

 LISA TORREY, ET AL.,            §
                  Plaintiffs,    §
 V.                              §
                                 §
 INFECTIOUS DISEASES SOCIETY OF §                                  A-18-MC-525-RP
 AMERICA; ET AL.,                §
                  Defendants.    §
                                 §
                               ORDER

         Before the court is Non-Party Texas Medical Board’s Opposed Motion to Quash

 Subpoena to Produce Documents and Notice of Objections (Dkt. #1), filed June 22, 2018. 1

         The Local Rules require that “A response to a nondispositive motion shall be filed not

 later than 7 days after the filing of the motion. If there is no response filed within the time period

 prescribed by this rule, the court may grant the motion as unopposed.”                        L.R. CV-7(e)(2).

 Response to the motion was due by June 29, 2018, but no response has been filed. See id.; FED.

 R. CIV. P. 5, 6.

          Accordingly, the court GRANTS the motion as unopposed and QUASHES the

 subpoena. The case should now be CLOSED.



         SIGNED July 2, 2018
                                               _______________________________
                                               MARK LANE
                                               UNITED STATES MAGISTRATE JUDGE




     1
       The motion was referred to the undersigned for disposition by the United States District Judge pursuant to 28
 U.S.C. § 636(b), Federal Rule of Civil Procedure 72, and Rule 1 of the Local Rules of the United States District
 Court for the Western District of Texas.

                                                           1
